Citation Nr: 1206990	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine (DDD), claimed as a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision from the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability due to a motor vehicle accident in a VA vehicle in September 1998 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that in August 1976, the Veteran was treated for muscle spasms in his back of unknown origin.  He was treated twice in September 1976 for muscle spasms.  The Veteran was seen on two different occasions in January 1977 by a service examiner for back pain incurred during a martial arts exercise.  The service examiner indicated that the Veteran had a chronic problem with back pain.  However, the January 1977 separation examination report reflects that the Veteran had a normal spine, and the Veteran indicated on a January 1977 Report of Medical History that he did not have recurrent back pain.

In January 2008, the Veteran was afforded a VA examination.  After performing the examination, the examiner gave a diagnosis of lumbar degenerative disc disease at L4-L5.  No opinion was given regarding the etiology of the given back disorder.

In July 2010, the prior VA examiner amended his prior examination report.  He remarked that the Veteran was treated twice while on active duty for lumbar strain.  He then said that in the absence of additional treatment records, the Veteran's current low back condition was not at least as likely a result of his military service.


In an August 2010 statement, the Veteran's accredited representative asserted that the opinion offered by the VA examiner was inadequate.  The Board agrees.  The July 2010 VA opinion inaccurately stated the occasions that the Veteran was treated for his low back while on active duty.  Additionally, the opinion did not account for the evidence favorable to the Veteran that is of record; namely, the Veteran's own recorded statements and the statements from two of the Veteran's sisters.  As the VA examiner's opinion of record was not detailed, did not take into account the Veteran's history, and did not include a rationale for the examiner's conclusions, the examination is not deemed to be adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The Veteran should be afforded a VA examination by an appropriate examiner to determine the etiology of the Veteran's low back disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the 


claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disorder that was incurred in or aggravated by active service. Specific comment should be offered regarding the treatment received by the Veteran for his back in August 1976, September 1976, and January 1977.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



